Order entered March 12, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01019-CV

          FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants

                                                V.

          HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-04867-2012

                                               ORDER
       Before the Court are appellants’ March 2, 2015 motion for additional time to file en

banc/petition for review and appellant’s March 2, 2015 motion for en banc rehearing. Because

the provisions in the Texas Rules of Appellate Procedure regarding reconsideration en banc

pertain to reconsideration of opinions, appellants’ motions are DENIED.         Appellants have

requested and the Court denies the motions to reconsider en banc the Court’s February 11, 2015

order denying appellants’ request to reconsider the Court’s February 4, 2015 order denying

appellants’ motion to require appellees to re-brief. Our records show this appeal is at issue and

it will be set for submission in due course.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE